OPINION — AG — THE BOARD OF REGENTS FOR OKLAHOMA COLLEGES MAY EMPLOY ANY CAMPUS GUARDS (CAMPUS POLICE) NECESSARY SO LONG AS THEY ARE EMPLOYED WITHIN THE SCOPE OF THEIR AUTHORITY AS STATE EMPLOYEES; ARE UNDER THE COMPLETE CONTROL AND JURISDICTION OF THE COLLEGE; RESPONSIBLE ONLY TO SUCH COLLEGE; AND SUBJECT TO NO OTHER AUTHORITY THAN THE BOARD OF REGENTS OF OKLAHOMA COLLEGES AND THE PARTICULAR COLLEGE BY WHOM THEY ARE DIRECTLY EMPLOYED. CITE: ARTICLE XIIIB, SECTION 2, 70 Ohio St. 1961 1916.8 [70-1916.8] (W. J. MONROE)